IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. AP-76,016 & AP-76,017



                    EX PARTE ADAM ROBERTS LEWIS, Applicant



               ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
                CAUSE NOS. B-10,598-B & B-10,599-B IN THE 173RD
                 DISTRICT COURT FROM HENDERSON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault on a peace officer and deadly conduct and sentenced to twenty years and five years

imprisonment. The Twelfth Court of Appeals affirmed his convictions. Lewis v. State, Nos.12-05-

345-CR & 12-05-346-CR (Tex. App. - Tyler, delivered September 29, 2006, pet. Ref’d )

       Applicant contends that his trial counsel rendered ineffective assistance because put on no

evidence at the guilt phase to show that Applicant either was insane or believed that he was
                                                                                          LEWIS - 2

defending his home from burglars. The trial court conducted a hearing and concluded that trial

counsel was ineffective in failing to present any evidence at the guilt phase of Applicant’s trial and

that such ineffective representation prejudiced Applicant.

       We find, therefore, that Applicant is entitled to a new trial. The judgments of conviction in

Case Nos. B-10,598 & B-10,599 from the 173rd Judicial District Court of Henderson County are set

aside, and Applicant is remanded to the custody of the Sheriff of Henderson County to answer the

charges against him.



Delivered: October 8, 2008
Do Not Publish